Appeal by the defendant from a judgment of the County Court, Nassau County (Orenstein, J.), rendered January 20, 1994, convicting him of murder in the second degree (two counts), attempted murder in the second degree (three counts), assault in the first degree (three counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no basis for the defendant’s claim that the prosecutor unfairly presented the case to the Grand Jury (see, CPL 210.35 [5]; People v Lancaster, 69 NY2d 20, cert denied 480 US 922).
The imposition of consecutive sentences was warranted since the trial evidence showed that the defendant fired at least 10 shots at a car containing five men, killing two of them and seriously injuring three others (see, Penal Law § 70.25 [2]); People v Sumpter, 203 AD2d 605). Moreover, the defendant’s sentence was not excessive.
The defendant’s remaining contentions are either, unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Ritter and Goldstein, JJ., concur.